Citation Nr: 0408271	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-12 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from May 1957 to December 
1961.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

This claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action. 


REMAND

In March 2001, the veteran submitted a claim of entitlement 
to service connection for disability of both feet.  In his 
accompanying statement, he cited to problems to include ankle 
locking, and noted that he had incurred a chip fracture to 
the right foot during service.  He also provided arguments 
relevant to flat feet (pes planus), which he identified as 
having been asymptomatic at service entrance but that as a 
result of the strenuous physical regime during active duty 
thereafter showed a constant deterioration.  Also submitted 
at this time was a statement from the veteran's spouse and 
from a private physician, identifying the following foot 
problems:  flat feet, plantar fasciitis, hammer and varus 
toes, plantar keratomas, arthritis and a bunion deformity of 
the left foot.

The RO's August 2001 rating decision discussed only the 
matter of entitlement to service connection for pes planus.  
The veteran's notice of disagreement, however, included 
reference not only to flat feet, but also to other foot 
problems such as those claimed to be residual to a broken 
foot bone during service.  The veteran's substantive appeal 
again includes argument relevant to multiple foot symptoms 
and references diagnoses other than pes planus, as does the 
most recently submitted statement and evidence, received by 
VA in May 2003.  

To date, the only foot disability that has been adjudicated 
and developed for appellate review is pes planus.  The Board 
notes, however, that the United States Court of Appeals for 
Veterans Claims (Court) has held that where a "review of all 
documents and oral testimony reasonably reveals that the 
claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the RO for development and adjudication of the 
issue."  Suttman v. Brown, 5 Vet. App. 127, 132 (1993); see 
also Solomon v. Brown, 6 Vet. App. 396, 402 (1994); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  

In Buckley v. West, 12 Vet. App. 76, 81-6 (1998), the Court 
noted that the above must be read in the context of 
appropriate jurisdiction, specifically, that a valid notice 
of disagreement as to the issue must have been received.  The 
Court then cited to Collaro v. West, 136 F.3d 1304, 1310 
(Fed. Cir. 1998), noting, in essence, that the failure of the 
RO or the Board to address an argument reasonably raised by a 
claimant in support of a claim for which there is a valid 
notice of disagreement would be grounds for remand.  Buckley, 
supra, at 83.  See also Isenbart v. Brown, 7 Vet. App. 537, 
540-41 (1995) (holding that jurisdiction-conferring notice of 
disagreement encompassed claim that RO had failed to 
adjudicate but that had been reasonably raised to it, and 
remanding that claim for Board review).

As set out above, the veteran has clearly and consistently 
evidenced an intent to pursue entitlement to benefits based 
on a bilateral foot disability to include, but not limited 
to, pes planus.  Thus, the Board finds that remand is 
warranted to ensure that the veteran is afforded due process 
in the proper adjudication of his claim to reflect 
consideration of foot disability beyond pes planus.  

The Board further notes that additional notice and 
development is necessary prior to Board consideration of this 
claim.  

First, in May 2003, the veteran submitted additional 
pertinent, nonduplicative evidence directly to the Board in 
support of this appeal.  The RO has not yet considered this 
evidence, which consists of photographs of the veteran's 
feet, diagrams printed from the internet, or more 
specifically, the website WebMD, and a written statement of 
the veteran, and the veteran has not waived his right to have 
the RO, do so.  On remand, the RO must ensure that the 
veteran is afforded due process by initially considering the 
previously noted evidence in support of this appeal.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Second, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the veteran's appeal.  

The VCAA provides that VA must notify a claimant of the 
information needed to substantiate his claim and assist him 
in obtaining and fully developing all of the evidence 
relevant to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A.  The United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with these provisions.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In this case, VA has not yet complied with the VCAA by 
providing the veteran adequate notice regarding his claim.  
For instance, the RO never informed the veteran of its newly 
enhanced duties to notify and assist.  Moreover, in the 
statement of the case issued in August 2002, the RO did not 
cite the notification and assistance provisions of the VCAA.  
Finally, since the veteran filed his claim, the RO has not 
provided the veteran all information necessary to ensure he 
has been properly notified consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.  It is thus necessary on 
remand for the RO to send the veteran a letter informing him 
of the evidence needed to support his claim and explaining to 
him whether he is responsible for submitting such evidence or 
whether VA will obtain and associate such evidence with the 
claims file.  

Third, in light of the Board's discussion relevant to the 
scope of the veteran's initial claim for benefits and notice 
of disagreement, additional development in the form of a VA 
examination opinion clarifying the appropriate diagnoses and 
etiologies of all existing foot disabilities is indicated.

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran 
appropriate notice under the VCAA and its 
implementing regulations relevant to his 
claim of entitlement to service connection 
for a bilateral foot disability, to 
include, but not limited to, pes planus.  
The RO should include informing the 
veteran as to the nature of evidence 
needed to support a grant of service 
connection for bilateral foot disability.  
The RO should also specifically explain to 
the veteran what types of evidence VA will 
obtain on his behalf and what types of 
evidence and information the veteran 
himself is responsible for providing to 
VA.  VA should afford the veteran an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained.  The 
RO should then take appropriate follow-up 
steps to assist the veteran in obtaining 
all identified evidence.

2.  The RO should schedule the veteran 
for a VA examination of his feet.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review.  Any indicated tests and 
studies should be accomplished.  The 
examiner is requested to identify all 
existing diagnoses pertinent to either 
foot, to include confirming or refuting 
the presence of arthritis.  The examiner 
is then requested to review the opinions 
provided by a VA examiner in July 2002 
and by Dr. Johnson in March 2002 and by 
Dr. Kelly in May 2002; the statements 
submitted by the veteran and his spouse; 
and, service medical records, to include 
note of the veteran's in-service fibula 
fracture and treatment for foot 
complaints.  The examiner is requested to 
provide an opinion as to the likely 
etiology of each identified diagnosis, to 
include addressing the likelihood that 
any currently identified foot disability 
was initially manifested during active 
service, arose residual to the veteran's 
in-service fibula fracture, or, 
represents a worsening of underlying pes 
planus that is due to service.  The 
rationale for all opinions expressed 
should be provided.  

3.  Once all development is completed, VA 
should adjudicate the claim of 
entitlement to service connection for a 
foot disability based on a consideration 
of all of the evidence of record, 
including that which the veteran 
submitted directly to the Board in May 
2003.  If the RO denies the benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case, which 
cites the provisions governing VA's 
duties to notify and assist, relevant VA 
laws and regulations, the evidence 
considered and the reasons and bases for 
the decision.  The veteran and his 
representative should then be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


